DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Group I, claims 1-9, in the reply filed on March 24, 2021 is acknowledged.  The traversal is on the ground(s) that, 
“… even if the product could be used by a materially different process, it will be necessary to search and examine the method of claim 10 in order to search and examine product claims 1-9.  Additionally, it is believed that to do a complete examination of claims 1-9, search of the preferred method of claim 10 would also be required.  In this regard, the Examiner has not indicated that any extra effort would be required for searching and/or examination.”
Applicant’s traversal is considered persuasive, and therefore, the restriction requirement between the inventions of Groups I and II has been withdrawn.  
Claims 1-10 are under consideration.
Specification
The disclosure is objected to because of the following informalities:
Page 6, line 24, states “Referring to FIG. 2…”.  However, the features described in the paragraph are shown in FIG. 1.
Page 7, line 10, states “As shown in FIGS. 2 and 3…”.  However, the features described in the paragraph are shown in FIG. 1 and 2.
Page 7, line 22, states “As illustrated in FIGS. 2, 4, and 5…”.  However, the features 
Page 8, line 20, states “With reference to FIG. 4…”.  However, the features described in the paragraph are shown in FIG. 3.
Page 9, line 22, states “As illustrated in FIGS. 1 and 5…”.  However, the features described in the paragraph are shown in FIG. 1, 5 and 6.
Page 11, line 1, states “… as shown in FIG. 6”.  However, the features described in the paragraph are shown in FIG. 3.
Page 11, line 16, states “Referring to FIG. 6…”.  However, the features described in the paragraph are shown in FIG. 4 and 7.
Page 11, line 22, states “As shown in FIGS. 2 and 5…”.  However, the features described in the paragraph are shown in FIG. 4
Page 12, line 1, states “As illustrated in FIGS. 2 and 5…”.  However, the features described in the paragraph are shown in FIG. 1, 4, and 5.
Appropriate correction is required.
The specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference characters "311" (see specification at page 10, line 6, and at page 12, line 17) and "331" (see FIG. 5 and 6) have both been used to designate a filtration space.  
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “32” has been used to designate two boxes in FIG. 5, drawn to a rapid cooling device.  However, the specification (see, e.g., page 9, line 23) merely discloses a single rapid cooling device.  
The drawings are objected to because reference character “211” designates a first delivery tube and reference character “211a” designates a second delivery tube (see FIG. 3 and specification at page 11, lines 1-15).  However, it appears from the drawings that the first delivery tube and the second delivery tube are the same tube.
The drawings are objected to because, in FIG. 1, there appears to be an extraneous line leading from the top of the box for the reaction furnace 21.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Interpretation
The instant “system” claims are considered apparatus claims.  While features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function.  A claim containing a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus if the prior art apparatus teaches all the structural limitations of the claim.  See MPEP § 2114.  Also, expressions relating the apparatus to contents thereof during an intended operation are of no significance in determining patentability of the apparatus claim.  See MPEP § 2115.
Claim Objections
Claims 1, 3, 8, and 10 are objected to because of the following informalities:  
In claim 1, “to be burn” (at line 28) should be changed to --to be burned--.
In claim 3, --a-- should be inserted before “heat source” (at lines 2-3).
In claim 8, “are burn” (at line 5) should be changed to --are burned--.
In claim 10, --manner-- should be inserted after “mechanical inspection” (at line 6).
In claim 10, “to be burn” (at line 20) should be changed to --to be burned--.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the relationship between “a crushing module” (at line 8) and “a crushing module” previously set forth in the claim (at line 4) is unclear.
	Also, the recitation of “a/the rapid cooling device” (at lines 32-33, 36) is indefinite because “rapid” is a relative term, and the term has not been defined in the specification.
	Also, the recitation of “a high temperature” (at line 35) is indefinite because “high” is a relative term, and the term has not been defined in the specification.
	Also, the limitation “the heat exchanger conducts a high temperature to the secondary combustion chamber assembly” (at lines 35-36) is unclear.  For instance, it is unclear as to whether Applicant is attempting to recite that --the heat exchanger heats the secondary combustion chamber assembly--.
	Also, it is unclear as to the structural limitation Applicant is attempting to recite by “the smoked gases are fed into the cyclone separation module after being eliminated sulfur oxide (SOx)” because the claim does not recite any structure(s) for performing the function of eliminating sulfur oxide from the smoked gases.
	Also, the recitation of “strong wind” (at line 40) is indefinite because “strong” is a relative term, and the term has not been defined in the specification.
	Regarding claim 2, the limitation “each of the multiple first delivery tubes has a spiral rod… the spiral rod has a spiral portion and a cylindrical body which are accommodated in a second delivery tube, and a tangent of the spiral portion is closed to a bottom of the second delivery tube” (at lines 1-6) is unclear because the claim first sets forth that the first delivery tube has the spiral rod, but then the claim later recites that the spiral rod is in the second delivery tube.
	Also, it is unclear as to the relationship between “a/the second delivery tube” (at lines 4-6) and “a second delivery tube” previously set forth in claim 1 (at lines 22-23).
	Regarding claim 3, the relationship between “a secondary combustion chamber assembly” (at line 2) and “a secondary combustion chamber assembly” previously set forth in claim 1 (at lines 13-14) is unclear.
	Regarding claim 6, it is unclear as to the structural limitation Applicant is attempting to recite by “the decomposed carbon in the multiple first delivery tubes is cooled to a room temperature and to contact the air” (at lines 2-3) because the claim does not recite any structure(s) for performing the function of cooling the decomposed carbon to a room temperature or contacting the decomposed carbon with air.
	Also, the limitation “distal ends of the multiple first delivery tubes are socked into water respectively so as to avoid the air flowing into the multiple first delivery tubes” (at lines 3-6) is unclear because claim 1 previously sets forth that “the decomposed carbon is delivered to the carbon storage tank by a second delivery tube; and the carbon storage tank has a water filtering module for separating the decomposed carbon from air” (at lines 22-24).  Therefore, the relationship between the “distal ends of the multiple first delivery tubes” (claim 6) and “a second delivery tube” (claim 1) is unclear, and also, the relationship between the feature of the distal ends of the tubes being “socked into water” (claim 6) and “a water filtering module” (claim 1) is unclear.
Also, the limitation “the decomposed carbon in the multiple first delivery tubes is cooled to a room temperature and to contact the air, and distal ends of the multiple first delivery tubes are socked into water respectively so as to avoid the air flowing into the multiple first delivery tubes” is unclear because the claim first sets forth that the decomposed carbon in the first delivery tubes “contact the air”, but then the claim later recites that the decomposed carbon in the first delivery tubes “avoid the air”.
	Regarding claim 7, the recitation of “slight lye” (at line 3) is considered indefinite because “slight” is a relative term, and the term has not been defined in the specification.
Regarding claim 8, the language of the claim is drawn to a process limitation which renders the claim indefinite because it is unclear as to the additional structural limitation Applicant is attempting to recite in the apparatus claim.  Note that the temperature of the secondary combustion chamber and the residence time of the smoked gases in the secondary combustion chamber assembly are considered process limitations.
	Regarding claim 9, the relationship between “a cooler” (at line 2) and “a rapid cooling device” previously set forth in claim 1 (at lines 32-33) is unclear.  As best understood from Applicant’s disclosure, it appears that the cooler and the rapid cooling device are the same device (i.e., device 32, see FIG. 1, 5; specification at page 9, lines 16-24).
	Also, the relationship between the “alkali adding equipment” (at lines 3-4) and the means for providing “eliminated sulfur oxide (SOx)” in claim 1 (at line 39) is unclear.
	Regarding claim 10, the recitations of “the manual inspection manner” (at line 5), “the magnet attraction manner” (at lines 5-6) and “the mechanical inspection” (at line 6) each lack proper positive antecedent basis.
	Also, the limitation that “aqueous solution is adjusted to a desired proportion by adding barium sulfate, calcium chloride or sodium carbonate so that polyethylene (PE), polypropylene (PP), and polystyrene (PS) flow to the aqueous solution, and polyvinyl chloride (PVC) is deposited” (at lines 7-11) is unclear because the “aqueous solution”, “polyethylene (PE)”, “polypropylene (PP)”, “polystyrene (PP)”, and “polyvinyl chloride (PVC)” each lack proper positive antecedent basis.
	Also, the recitation that “the oil-gas mixed liquid produces and flows through the cooling module” (at lines 16-17) is unclear.
Allowable Subject Matter
Claims 1-10 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:
The prior art to Jensen et al. (EP 0 025 319) discloses a multi-tube pyrolysis system suitable for processing a waste material (i.e., waste material, e.g., tires, PVC covered wires, solid municipal waste, etc., and other waste materials containing carbonaceous material; see page 1, lines 6-13), the system (see FIG. 1) comprising:
equipment for supplying the waste material 14, including a hopper 15, an auger conveyor 16, a duct 23, and a rotary air lock 24;
a decomposition system receiving the waste material, the decomposition system including a reaction furnace that can be configured with multiple first delivery tubes defined therein (i.e., a common combustion chamber 36 containing elongate cylindrical housings 26, 26a, 26b arranged side-by-side; see Figure 4; page 11, lines 8-21), the waste material being heated inside the multiple first delivery tubes 26, 26a, 26b in the absence of oxygen (see, e.g., page 13, lines 3-6) to decompose the waste material into decomposed carbon (i.e., a carbonaceous material, known as char; see page 14, line 28, to page 15, line 2) and oil-gas mixed liquid (i.e., gasified substances discharged through an outlet duct 44), wherein the decomposed carbon is discharged through a second delivery tube (i.e., an auger conveyor 51 with a discharge opening 54) to a suitable char quenching means or the like (see page 14, lines 8-11); the decomposition system also comprising a cooling module (i.e., a cooling water tank 84 containing condensers 70,70a,70b) for receiving and cooling the oil-gas mixed liquid (i.e., through outlet duct 44) to produce decomposed oil (i.e., condensates or liquid fractions through outlet pipes 71, 71a, 71b) and syngas (i.e., gaseous fractions removed through outlet pipes 72, 72a, 72b), wherein the decomposed oil is delivered to an oil storage tank (i.e., a suitable storage means (not shown); see page 9, lines 17-20), and wherein the syngas is filtered and purified in a filtration and purification unit 75, compressed by a compressor 77, and stored in a storage tank 79, the syngas then being usable as a fuel in a combustion chamber assembly (i.e., by feeding the gas through pipes 80 and 48 to a plurality of burners 35 located in the combustion chamber 36) so as to provide heat to the reaction furnace; the reaction furnace also producing smoked gases (i.e., combustion gases generated by the burners 35, discharged from the combustion chamber 36 through a flue 39 to an exhaust duct 40); and
a combustion exhaust gas processing system including a heat exchanger 56 for cooling the smoked gas, which recovers heat from the smoked gases for use by any suitable heating purpose (see page 9, lines 2-6); a fan 55 for conveying the smoked gas through an outlet duct 57, and a scrubber 58 for removing particles from the smoked gas, wherein the scrubber 58 includes a flue 66 that discharges the scrubbed gases and an outlet pipe 67 that discharges the removed particles.
Jensen et al. also discloses that each of the multiple first delivery tubes 26,26a,26b has a spiral rod (i.e., an auger 30; see FIG. 1, 2, 6B), wherein each of the first delivery tubes can be circular or oval (see FIG. 6A), and the spiral rod 30 has a spiral portion (i.e., its peripheral portion) and a cylindrical body (i.e., its shaft) which are accommodated in each tube, and a tangent of the spiral portion is closed to a bottom of each tube (see FIG. 6A), such that the waste material is pushed by the spiral portion and gases are able to flow in a channel between a top of the spiral portion and an inner wall of the tube (i.e., gases given off from the waste material flow through “a crescent-shaped gap” that exists between the top of the auger 30 and the housing; see page 13, lines 23-27; FIG. 6A).
While Jensen et al. discloses that waste plastics can be processed in the multi-tube pyrolysis system (see page 1, lines 6-13), Jensen et al. fails to disclose or adequately suggest the claimed preparation system including a collection module, a selection module, a crushing module, and a plastic extrusion module, wherein an output tube of the plastic extrusion module heats and melts the waste plastic and delivers the melted waste plastic to the decomposition system.  Jensen et al. also fails to disclose or adequately suggest that the system further comprises a secondary combustion chamber that receives the smoked gases discharged from the reaction furnace, and a filtration system that includes a heat exchanger, a rapid cooling device, a device for eliminating sulfur oxide from the smoked gases, a cyclone separation module, and a chimney; wherein the heat exchanger heats the secondary combustion chamber assembly using a heat source from the reaction furnace; the rapid cooling device is connected with the secondary combustion chamber assembly; the cyclone separation module conducts the smoked gases, after sulfur oxide elimination, within a filtration space to a filter that filters particles from the smoked gases; and the chimney discharges the particles.
The prior art to Yoshimura (US 2007/0187224) discloses a pyrolysis system for processing waste plastic, said system (see FIG. 1) comprising a preparation system including a collection module (i.e., a means for collecting waste materials, located at a waste plastic pre-processor 29; see FIG. 1, paragraph [0041]), a selection module (i.e., means for separating waste materials at Step S1, in which mixed foreign materials such as metals, etc. are removed; see FIG. 8, paragraph [0041]), a crushing module (i.e., a crushing unit for crushing the waste plastics at Step S2; see FIG. 8, paragraph [0041]), and a plastic extrusion module (i.e., an extruder 8 at Step S5; see FIG. 1, 2, 8; paragraphs [0025], [0026], [0042]); wherein the collection module guides waste plastic to the selection module after collecting the waste plastic, the selection module (at Step S1) picks up non-plastic substances (i.e., metals, etc.) from the waste plastic; the waste plastic is crushed by the crushing module (at Step S2); and an output tube (i.e., a heating cylinder 8c; FIG. 2) of the plastic extrusion module 8 heats and melts the waste plastic, and the plastic extrusion module 8 delivers the waste plastic which is melt to a decomposition system; wherein the decomposition system includes a reaction furnace (i.e., a thermal cracking bath 2 heated by coils 3) configured to heat and decompose the waste plastic which is a melt.  Yoshimura further discloses that the output tube 8c of the plastic extrusion module 8 has an air orifice defined on a middle section thereof so as to discharge water vapor (i.e., an outlet for discharging gases Go to an off-gas processor 16, see FIG. 1; wherein, “… the off-gas Go generated inside the heating cylinder 8c in the extruder 8 is led from the venting section of the heating cylinder 8c and is supplied into water W contained in the water seal bath 92 via the check valve 91,” see paragraph [0050], FIG. 7).  Yoshimura, however, fails to disclose or adequately suggest the claimed decomposition system for decomposing the waste plastic which is melt and the claimed filtration system for processing smoked gases.
	The prior art to Wu et al. (US 2011/0107668) discloses a multi-tube pyrolysis system suitable for processing waste plastic (see paragraph [0029]), said system (see FIG. 1) comprising a decomposition system including a reaction furnace (i.e., a reactor 11), a primary combustion chamber assembly (i.e., a first combustion chamber 131; see paragraph [0044]), a secondary combustion chamber assembly (i.e., a second combustion chamber 133; see paragraph [0044]), a cooling module (i.e., a first condenser 51), an oil storage tank (i.e., “… the remaining portion of the pyro-oil may be optionally stored in an oil storage tank,” at paragraph [0041]); wherein the reaction furnace 11 includes multiple first delivery tubes defined therein and configured to heat the waste plastic (i.e., a first sub-reactor 111 and a second sub-reactor 113 which communicate with each other through a port 116; see FIG. 2, paragraph [0032]), wherein the multiple first delivery tubes heat and decompose the waste plastic into a decomposed carbon and an oil-gas mixed liquid; wherein the oil-gas mixed liquid flows through the cooling module 51 to produce decomposed oil (i.e., through a pyro-oil outlet P20) and syngas (i.e., through a gas outlet P18), wherein the decomposed oil is delivered to the oil storage tank, and the syngas is burned (i.e., at a furnace 13) and fed into the primary combustion chamber assembly 131 to provide heat to the reaction furnace 11, the reaction furnace producing smoked gases (i.e., shown by dashed line, leaving through a hot air outlet P05, FIG. 2) which are delivered to the secondary combustion chamber assembly 133 (i.e., entering through a hot air inlet P11, FIG. 3).  Wu et al., however, fails to disclose or adequately suggest the claimed preparation system including a collection module, a selection module, a crushing module, and a plastic extrusion module, wherein an output tube of the plastic extrusion module heats and melts the waste plastic and delivers the melted waste plastic to the decomposition system.  Wu et al. also fails to disclose or adequately suggest that the system comprises a filtration system that includes a heat exchanger, a rapid cooling device, a device for eliminating sulfur oxide from the smoked gases, a cyclone separation module, and a chimney; wherein the heat exchanger heats the secondary combustion chamber assembly using a heat source from the reaction furnace; the rapid cooling device is connected with the secondary combustion chamber assembly; the cyclone separation module conducts the smoked gases, after sulfur oxide elimination, within a filtration space to a filter that filters particles from the smoked gases; and the chimney discharges the particles.
The prior art to Wada (US 6,126,907) discloses a pyrolysis system for processing waste plastic (see column 7, lines 42-48), said system (see Figures) comprising equipment for feeding a crushed waste plastic (i.e., a hopper 17, receiving crushed waste plastic; see column 7, lines 48-50) and an output tube (i.e., a feed pipe 18 through a fusing device 4) for heating and melting the waste plastic and delivering the waste plastic which is melt to a decomposition system; wherein the decomposition system includes a reaction furnace (i.e., a decomposing device 5), a primary combustion chamber assembly (i.e., a hot air generating furnace 11 connected with a heating space 28), a secondary combustion chamber assembly (i.e., a hot air generating furnace 10 connected with the fusing device 4; alternatively a hot air generating furnace 12 connected with a heating space 29), a cooling module (i.e., a condenser 7), an oil storage tank 8, and a carbon storage tank 36; wherein the reaction furnace includes a first delivery tube (i.e., an inclined pipe 23) defined therein and configured to heat the melted plastic waste in the absence of oxygen so as to decompose the waste plastic and produce decomposed carbon and an oil-gas mixed liquid; the decomposed carbon being delivered to the carbon storage tank 36 by a second delivery tube (i.e., a sludge chute pipe 35) having a distal end immersed in water in order to separate the decomposed carbon from air (i.e., by forming a “water sealed structure”; see column 7,lines 3-7); the oil-gas mixed liquid flowing (i.e., from a gas collecting space 34) through the cooling module 7 to produce decomposed oil and syngas, with the decomposed oil being delivered to the oil storage tank 8.  Wada also discloses a service tank 16 for storing fuel to be supplied to the burners of the combustion chamber assemblies (see column 6, lines 13-17), and further suggests that the syngas can be recovered and also used as fuel (i.e., combustible gas recovered through conducting pipe 56 can be used as fuel; see column 10, lines 8-10).  Wada further discloses, “In the hot air furnace for supplying hot air of relatively low temperature such as the fusing hot air furnace, a heat exchanger may be arranged at a suitable position along a hot air circulation path to make use of preheating by the primary or secondary hot air furnace.  Further, the circulation paths of the hot air furnaces may be partly connected to one another for the purpose of temperature adjustment or preheating,” (at column 5, lines 17-24).  Wada, however, fails to disclose or adequately suggest the claimed preparation system for supplying the melted plastic waste to the decomposition system, or a reaction furnace of the decomposition system that includes multiple first delivery tubes defined therein.  Wada also fails to disclose or adequately suggest that the system further comprises a filtration system that includes a heat exchanger, a rapid cooling device, a device for eliminating sulfur oxide from the smoked gases, a cyclone separation module, and a chimney; wherein the heat exchanger heats the secondary combustion chamber assembly using a heat source from the reaction furnace; the rapid cooling device is connected with the secondary combustion chamber assembly; the cyclone separation module conducts the smoked gases, after sulfur oxide elimination, within a filtration space to a filter that filters particles from the smoked gases; and the chimney discharges the particles.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER A LEUNG whose telephone number is (571)272-1449.  The examiner can normally be reached on Monday - Friday 10 AM - 5 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, WALTER GRIFFIN can be reached on (571)272-1447.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JENNIFER A LEUNG/Primary Examiner, Art Unit 1774